212 F.2d 438
Jesse Theodore COOK, Appellant,v.UNITED STATES of America, Appellee.
No. 14819.
United States Court of Appeals,Fifth Circuit.
May 11, 1954.

Appeal from the United States District Court for the Southern District of Texas; Allen B. Hannay, District Judge.
Bernard A. Golding, Houston, Tes., for appellant.
Brian S. Odem, U.S. Atty., James T. Dowd, Asst. U.S. Atty., Malcolm R. Wilkey, U.S. Atty., Houston, Tex., for appellee.
Before STRUM and RIVES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
Upon consideration of the record herein, and the brief for appellee, no brief having been filed for the appellant and no reversible error appearing, it is ordered and adjudged that the judgment appealed from be, and the same is hereby


2
Affirmed.